Case 1:21-cr-00142-BLW

Document 1-1 Filed 05/12/21 Page 1 of 1

 

 
 

 

 

 

 

DEFENSE ATTORNEY:
Address:

Telephone No.:

INVESTIGATIVE AGENT:

DEFENDANT’S NAME: Alfonso Rojas-Tena

Rocky C. Roman

Telephone No.: (208) 685-6642
Bureau of Immigration &
AGENCY: Customs Enforcement
(ICE)

JUVENILE: No

PUBLIC or SEALED: Public

SERVICE TYPE: Warrant
(Summons or Warrant or
Notice Gf Superseding))
ISSUE: Yes

INTERPRETER: Yes
If YES, language: Spanish

CR 21-142 ~SBLW

 

CASE INFORMATION: Deported Alien Found in the
United States

RELATED COMPLAINT: No
CASE NUMBER:

 

 

Felony: Yes

Class A Misdemeanor:

Class B or C Misdemeanor:
(Petty Offense}

 

CHARGING DOCUMENT: Indictment

 

 

 

County of Offense: Jerome
Estimated Trial Time: 2 days

 

 

 

 

8 U.S.C. § 1326(a) & (b)

 

 

ONE U

20 years, 3 years supervised
release, $250,000.00 fine,
$100 Special Assessment

Deported Alien Found in
the United States

 

 

 

 

Date: 12 May 2021

Assistant U.S. Attorney: SEAN M, MAZOROL
Telephone No.: _ (208) 334-1723

U.S. COURTS

. MAY 12 aay
Manat HC UE
CLERK Be RENYON

MCT OF IDARE

 
